TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED OCTOBER 29, 2021



                                      NO. 03-21-00423-CV


                  Renovate In Texas and Johnie B. Wasley, Jr., Appellants

                                                 v.

                                The Steam Team, Inc., Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
         VACATED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on May 18, 2021. The parties have

filed a joint motion to dismiss the appeal and vacate the trial court’s judgment.           Having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion, dismisses the appeal, sets aside the trial court’s judgment without regard to the

merits, and remands this case to the trial court for rendition of judgment in accordance with the

parties’ agreement. Each party shall bear its own costs relating to this appeal, both in this Court

and in the court below.